UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4154
BROOKS JAMES TERRELL,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-99-610)

                  Submitted: September 28, 2001

                      Decided: November 5, 2001

    Before WILKINS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TERRELL
                              OPINION

PER CURIAM:

   Brooks James Terrell appeals his total sentence of 382 months pur-
suant to a jury conviction for attempted car jacking resulting in seri-
ous bodily injury, possession of a firearm by a convicted felon, using
and discharging a firearm during a crime of violence, and possession
of crack cocaine with intent to distribute. Terrell’s attorney has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967),
raising the issue as to whether the district erred in denying Terrell’s
various objections at resentencing, but stating that, in his view, there
are no meritorious grounds for appeal. Terrell has filed a pro se sup-
plemental brief.

   Factual findings made by the district court in connection with a
sentencing decision are reviewed for clear error, while legal interpre-
tations of the guidelines are reviewed de novo. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989); see also United States
v. Blake, 81 F.3d 498, 503 (4th Cir. 1996). Mixed questions of law
and fact involving the applicability of guidelines provisions to a given
set of facts are reviewed under a due deference standard. United
States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996) (citing Daughtrey,
874 F.2d at 217). Assuming, without deciding, that Terrell’s objec-
tions to the presentence report were properly before the court at resen-
tencing, after reviewing each of Terrell’s claims in light of the record,
we find no reversible error in the district court’s denial of Terrell’s
claims.

   In accordance with the requirements of Anders, we have reviewed
the record for potential error and have found none. We also find Ter-
rell’s claims in his pro se supplemental brief without merit. Therefore,
we affirm Terrell’s sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move this court for leave to withdraw from further
representation. Counsel’s motion must state that a copy thereof was
served on the client. We dispense with oral argument because the
                      UNITED STATES v. TERRELL                      3
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid in the decisional process.

                                                         AFFIRMED